Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 14, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsky et al. (US 2,555,746).
Regarding claim 11, Horsky et al. discloses a device 52 (it is noted that pilot drill 66 is optional and the drill 52 will be considered as being used without the pilot), comprising: a cylindrical shank 53, the cylindrical shank being of stepped design with at least two different diameters along its overall length (see figure 4); and a single longitudinal fillet 54 with a length of at least thirty percent (30%) of a longitudinal extent of the cylindrical shank (see figure 4), the single longitudinal fillet extending through portions of the at least two different diameters (see figure 4).
Regarding the intended use limitation “for detaching a burr from an opening of a transverse borehole of a workpiece” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.
Regarding the intended use limitations “for positioning in a longitudinal borehole of the workpiece” and “to avoid the cylindrical shank colliding with a drill for drilling the transverse borehole”, it is noted that the prior art used in the rejection is capable of being used for these functions.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 12, Horsky et al. discloses further comprising an aperture 56 (the portion beneath cutout segment 54, see figure 4).
Regarding the intended use limitation “to further avoid the cylindrical shank colliding with the drill”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 14, Horsky et al. discloses comprising a cooling arrangement 56 for cooling the cylindrical shank 53, the cooling arrangement comprising a cooling channel 56 for passing a coolant through the cylindrical shank.
Regarding the intended use limitation “for introducing the coolant into the longitudinal borehole of the workpiece, thus enabling the burr to be carried away out of the longitudinal borehole by the coolant”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 28, Horsky et al. discloses wherein the single longitudinal fillet 54 extends through a distal end of the cylindrical shank 53 (see figure 4).
Regarding claim 30, Horsky et al. discloses wherein the cooling channel 56 intersects the single longitudinal fillet 54.
Regarding the intended use limitation “so that the burr can pass from the single longitudinal fillet to the cooling channel to be carried away out of the longitudinal borehole by the coolant”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12 October 2022